Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2019 and 07/15/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the truck control system being configured to adjust steering in claim 24
an optical detector coupled to a material handling vehicle, the optical detector detecting a position … and communicating in claim 12.10
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In claim 12, the limitation, “an optical detector coupled to a material handling vehicle, the optical detector detecting a position … and communicating” have been interpreted under 112(f) as a means plus function because of the combination of a non-structural term “an optical detector coupled” and functional language “detecting a position … and communicating” without reciting sufficient structure to achieve the function. Hence, for the purpose of examination, the Examiner will interpret claim 12 as an apparatus requiring “specialized programming” that performs the claim limitations:
“an optical detector coupled to a material handling vehicle, the optical detector detecting a position … and communicating (Corresponding structure as defined in paragraph [0027]—i.e. digital camera or light sensor)
In claim 24, the limitation, “the truck control system being configured to adjust steering” have been interpreted under 112(f) as a means plus function because of the combination of a non-structural term “the truck control system being configured to” and functional language “adjust steering” without reciting sufficient structure to achieve the function. Hence, for the purpose of examination, the Examiner will interpret claim 24 as an apparatus requiring “specialized programming” that performs the claim limitations:
“the truck control system being configured to adjust steering” (Corresponding structure as defined in paragraphs [0036]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optical indicator" in claim 9 is a relative term which renders the claim indefinite.  The term "optical indicator" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of further examination, the Examiner shall interpret the term “optical indicator” as any form or kind of indication or object in the visible or non-visible electromagnetic (EM) spectrum.
The term "about" in claims 4-5 and 23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably (i.e., the specification does not describe a margin of error allowed for conductive member spacing or for the upper and lower limits of the narrowcast radio frequency).
Claim 24 recites the limitation "receiving and transmitting antenna" in the last paragraph of the limitation. It is unclear if the receiving and transmitting antenna in the third paragraph of the claim language is the same as the antenna recited in the first paragraph of the claim limitation or if it is a different antenna. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the Examiner shall treat the limitation receiving and transmitting antenna as “the receiving and transmitting antenna”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “optical indicator” and there is a lack of written description for the limitation that describes what device or object or material is utilized to provide an optical indicator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Patent 4520889; hereinafter Abe) in view of Duprat (US Patent Publication 2018/0304752; hereinafter Duprat). 
Regarding claim 1, Abe teaches: 
A material handling vehicle guidance system, the material handling vehicle guidance system comprising: a first conductive member (Abe: Figure 2, element 11 and column 3, lines 24-45 provide for first conductive member); 
(Abe: Figure 2, element 12 and column 3, lines 24-45 provide for a second conductive member; Figure 2, elements 13, 15 and 16 along with column 3, lines 24-55 provide for shielded cable connector); and 
an electrical current source supplying current to the first conductive member in a first direction and supplying current to the second conductive member in a second direction opposite the first direction to produce a narrowcast radio frequency signal detectable between the first conductive member and the second conductive member (Abe: Figures 2 (entire figure), element 14, figure 3 (entire figure) and column 3, lines 24-45 along with column 3, lines 45-55, column 3, lines-56-67 and column 4, lines 1-12 provide for current source and electromagnetic field (a narrowcast radio frequency detectable signal) between the first (figure 3, element 21) and second (figure 3, element 22) conductive members).
Since Abe does not explicitly teach ‘shielded cable’, Duprat in a similar field of endeavor teaches shielded cable (Duprat: Paragraphs 0008, 0031, 0042, 0043 and claim 2 provide for electrically insulated cable [connectors]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat such that, the modified system & method of Abe and Duprat teaches shielded cable. One would have been motivated to make such a combination in order to ensure electrical isolation—as well as maintain compliance with current trends and industrial practice (Duprat: Paragraph 0043 provides for electrical isolation).
Regarding claim 2, the rejection of claim 1 is incorporate. Abe teaches:
The material handling vehicle guidance system of claim 1, wherein the first conductive member and the second conductive member comprise metal wires (Abe: Figure 2 provides for wires; Figure 1 provides for wires and current sources; Figure 3 (entire figure) provides for wires and loops).
Regarding claim 6, the rejection of claim 1 is incorporate. 
The material handling vehicle guidance system of claim 1, wherein the guidance system further comprises an antenna coupled to a material handling vehicle, the antenna being in electrical communication with the loop (Abe: Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors”; Duprat: Abstract provides for an on board antenna and electric vehicle).
Regarding claim 13, Abe teaches:
A method for controlling a material handling vehicle in a warehouse, the method comprising: passing a current through a loop formed of a first conductive member and a second conductive member, the first conductive member and the second conductive member extending approximately parallel to one another to supply current in a first direction and a second direction substantially opposing the first direction (Abe: Figure 2, element 11 and column 3, lines 24-45 provide for first conductive member; Figure 2, element 12 and column 3, lines 24-45 provide for a second conductive member; Figure 2, elements 13, 15 and 16 along with column 3, lines 24-55 provide for shielded cable connector; Duprat: Paragraphs 0008, 0031, 0042, 0043 and claim 2 provide for electrically insulated cable [connectors]); and 
communicating navigational data to a material handling vehicle by transmitting a narrowcast radio frequency from the loop to a [detector and] antenna coupled to the material handling vehicle (Abe: Column 1, lines 15-67 provide for “guided to move along the track way (navigational data)”; Figures 2 (entire figure), element 14, figure 3 (entire figure) and column 3, lines 24-45 along with column 3, lines 45-55, column 3, lines-56-67 and column 4, lines 1-12 provide for current source and electromagnetic field (a narrowcast radio frequency detectable signal) between the first (figure 3, element 21) and second (figure 3, element 22) conductive members; Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors”).
Since Abe does not explicitly teach ‘communicating [by a ground transceiver to an antenna coupled to the material handling vehicle]’, Duprat in a similar field of endeavor teaches shielded cable and communicating [by a ground transceiver to an antenna coupled to the material handling vehicle] (Duprat: Paragraphs 0008, 0031, 0042, 0043 and claim 2 provide for electrically insulated cable [connectors]; Paragraph 0053 provides for a ground level device (Figure 4, element 50i); Abstract provides for electric vehicle and on board antenna). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat such that, the modified system & method of Abe and Duprat teaches shielded cable and communicating [by a ground transceiver to an antenna coupled to the material handling vehicle]. One would have been motivated to make such a combination in order to enable communication and ensure electrical isolation—as well as maintain compliance with current trends and industrial practice (Duprat: Abstract and paragraph 0043 provides for electrical isolation).
Regarding claim 14, the rejection of claim 13 is incorporate. Abe teaches: 
The method of claim 13, wherein the navigational data is communicated to the material handling vehicle by a Warehouse Management System (WMS), the Warehouse Management System being in electrical communication with the loop (Duprat: Paragraph 0053 provides for a ground level device (Figure 4, element 50i)—WMS).
Regarding claim 15, the rejection of claim 13 is incorporate. Abe teaches:
(Abe: Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “loop communication”; Duprat: Abstract provides for on-board antenna communicating with the ground based transceiver (WMS)).
Regarding claim 16, the rejection of claims 13 and 15 are incorporate. Abe teaches:
The method of claim 15, wherein the data transmitted to the loop from the material handling vehicle is communicated to a Warehouse Management System (WMS) through the loop (Abe: Figure 3, elements 28 and 29 provide for detectors (antennas implicit); Duprat: Abstract provides for on-board antenna communicating with the ground based transceiver (WMS); Paragraph 0053 provides for a ground level device (Figure 4, element 50i)—WMS).
Regarding claim 17, the rejection of claim 13 is incorporate. Abe teaches:
The method of claim 13, wherein the antenna extends downward from a base of the material handling vehicle (Abe: Figure 3, elements 28 and 29 provide for detectors (antennas implicit); Duprat: Figure 2, element 172 provides for antenna).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Patent 4520889; hereinafter Abe) in view of Duprat (US Patent Publication 2018/0304752; hereinafter Duprat) in view of Ross-Martin (US Patent Publication 20100145550; hereinafter Ross-Martin). 
Regarding claim 3, the rejection of claim 1 is incorporate. Abe teaches:
The material handling vehicle guidance system of claim 1, wherein the first conductive member and the second conductive member comprise a conductive [material] (Abe: Figure 2 (entire figure) provides for conductive wire—and it is implicit to deduce that the [track] material may be conductive foil—as commonly known terms such as “loop” or “coil” are generally associated with wire, tube, coil, strip etc.).
(Ross-Martin: Paragraph 0004 provides for foil).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Guidance System of Ross-Martin such that, the modified system & method of Abe, Duprat and Ross-Martin teaches the first conductive member and the second conductive member comprise a conductive foil. One would have been motivated to make such a combination in order to improve costs and maintain compliance with current trends and industrial practice (Ross-Martin: Paragraph 0004).
Claims 4-5, 7-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Patent 4520889; hereinafter Abe) in view of Duprat (US Patent Publication 2018/0304752; hereinafter Duprat) in view of Kurs et al (US Patent Publication 20120119575; hereinafter Kurs). 
Regarding claim 4, the rejection of claim 1 is incorporate. Abe teaches:
The material handling vehicle guidance system of claim 1, wherein the first conductive member and the second conductive member are spaced apart from one another by less than about 8 cm (Abe: Column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductor”).
Since Abe in view of Duprat does not explicitly teach wherein the first conductive member and the second conductive member are spaced apart from one another by less than about 8 cm, Kurs teaches wherein the first conductive member and the second conductive member are spaced apart from one another by less than about 8 cm (Kurs: Figure 95(b) (entire figure) and paragraph 0878 provides for conductor separation by 0.1 cm gap of air—which is less than 8 cm).
Abe with the Ground Power Supply System & Method of Duprat with the Wireless Energy Transfer System & Method of Kurs such that, the modified system & method of Abe, Duprat and Kurs teaches the first conductive member and the second conductive member are spaced apart from one another by less than about 8 cm. One would have been motivated to make such a combination in order to enable communication and signaling as well as maintain compliance with current trends and industrial practice (Kurs: Paragraph 0032-0033 provides for taking advantage of near-field energy transfer).
Regarding claim 5, the rejection of claim 1 is incorporate. 
Since Abe does not explicitly teach the material handling vehicle guidance system of claim 1, wherein the current source supplies a current between about 2.4 GHz and about 60 GHz, Kurs teaches the current source supplies a current between about 2.4 GHz and about 60 GHz (Kurs: Paragraph 0038, 0507, 1221 provides for 10 GHz and 60 GHz operation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Wireless Energy Transfer System & Method of Kurs such that, the modified system & method of Abe, Duprat and Kurs teaches the current source supplies a current between about 2.4 GHz and about 60 GHz. One would have been motivated to make such a combination in order to enable communication and signaling as well as maintain compliance with current trends and industrial practice (Kurs: Paragraph 0032-0033 provides for taking advantage of near-field energy transfer).
Regarding claim 7, the rejection of claims 1 and 6 are incorporate. Abe teaches: 
The material handling vehicle guidance system of claim 6, wherein the antenna is configured to transmit and receive information from the loop when the antenna is positioned between the first conductive member and the second conductive member (Abe: Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide antennas (antennas or RF radiation detecting element are included) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors”; Kurs: Figure 80 (entire figure), Figure 102(a) and paragraph 0919 provides for placing the antenna in the cavity (between the conductors)).
Regarding claim 8, the rejection of claim 1 is incorporate. Kurs teaches:
Since Abe does not explicitly teach the material handling vehicle guidance system of claim 1, wherein the shielded cable connector is coupled to a local WiFi node, the local WiFi node being coupled to a warehouse Ethernet, Kurs teaches the shielded cable connector is coupled to a local WiFi node, the local WiFi node being coupled to a warehouse Ethernet (Kurs: Paragraphs 0709, 0741, 1009, 1248 provides for WiFi; Paragraph 0032 provides for home computer networks which includes Ethernet).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Wireless Energy Transfer System & Method of Kurs such that, the modified system & method of Abe, Duprat and Kurs teaches the shielded cable connector is coupled to a local WiFi node, the local WiFi node being coupled to a warehouse Ethernet. One would have been motivated to make such a combination in order to enable communication and signaling as well as maintain compliance with current trends and industrial practice (Kurs: Paragraph 0032-0033 provides for taking advantage of near-field energy transfer).
Regarding claim 9, the rejection of claim 1 is incorporate. 
Since Abe does not explicitly teach The material handling vehicle guidance system of claim 1, further comprising an optical indicator positioned above the first conductive member and the second conductive member, Kurs teaches an optical indicator positioned above the first (Kurs: Figure 22, element 2204 provides for an optical indicator above the first and second conductor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Wireless Energy Transfer System & Method of Kurs such that, the modified system & method of Abe, Duprat and Kurs teaches an optical indicator positioned above the first conductive member and the second conductive member. One would have been motivated to make such a combination in order to enable communication and signaling as well as maintain compliance with current trends and industrial practice (Kurs: Paragraph 0032-0033 provides for taking advantage of near-field energy transfer).
Regarding claim 10, the rejection of claim 1 is incorporate. Kurs teaches:
The material handling vehicle guidance system of claim 1, wherein a visible stripe extends between the first conductive member and the second conductive member to provide optical guidance (Kurs: Figure 22, element 2204 provides for a visible stripe between the first and second conductor). 
Regarding claim 11, the rejection of claims 1 and 10 are incorporate. Abe teaches:
The material handling vehicle guidance system of claim 10, further comprising a second loop, the second loop being spaced apart from the first conductive member and the second conductive member, a transitional stripe extending between the second loop and the first conductive member and the second conductive member (Abe: Figure 10, elements 61 and 62 provide for a second loop; Figure 3 (entire figure) provides for multiple transitional stripes between the loops).
	Regarding claim 23, the rejection of claim 13 is incorporate. Kurs teaches:
(Kurs: Paragraph 0038, 0507, 1221 provides for 10 GHz and 60 GHz operation).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Patent 4520889; hereinafter Abe) in view of Duprat (US Patent Publication 2018/0304752; hereinafter Duprat) in view of Kurs et al (US Patent Publication 20120119575; hereinafter Kurs) in view of Cooper et al (US Patent 3935922; hereinafter Cooper). 
Regarding claim 12, the rejection of claims 1 and 10 are incorporate. 
The material handling vehicle guidance system of claim 10, further comprising an optical detector coupled to a material handling vehicle (Abe: Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors). 
Since Abe in view of Duprat in view of Kurs does not explicitly teach an optical detector coupled to a material handling vehicle, the optical detector detecting a position of the visible stripe relative to the material handling vehicle and communicating with a truck control system (TCS) within the material handling vehicle to adjust an orientation of the material handling vehicle based upon the detected position of the visible stripe relative to the material handling vehicle, Cooper teaches an optical detector coupled to a material handling vehicle, the optical detector detecting a position of the visible stripe relative to the material handling vehicle and communicating with a truck control system (TCS) within the material handling vehicle to adjust an orientation of the material handling vehicle based upon the detected position of the visible stripe relative to the material handling vehicle (Cooper: Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Wireless Energy Transfer System & Method of Kurs with the Vehicle Guidance Mechanism of Cooper Abe, Duprat, Kurs and Cooper teaches an optical detector coupled to a material handling vehicle, the optical detector detecting a position of the visible stripe relative to the material handling vehicle and communicating with a truck control system (TCS) within the material handling vehicle to adjust an orientation of the material handling vehicle based upon the detected position of the visible stripe relative to the material handling vehicle. One would have been motivated to make such a combination in order to improve and enable control, communication and signaling of the vehicle as well as maintain compliance with current trends and industrial practice for vehicle controls (Cooper: Column 1, lines 5-10  provide for guide line tracking).
Claims 18-20 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Patent 4520889; hereinafter Abe) in view of Duprat (US Patent Publication 2018/0304752; hereinafter Duprat) in view of Cooper et al (US Patent 3935922; hereinafter Cooper). 
Regarding claim 24, Abe teaches:
A material handling vehicle comprising: a body defining a frame, the frame having a base (Abe: Abstract and figure 3, element 27 provides for a vehicle with a frame and a base); 
a [detector and] receiving antenna coupled to the base, wherein the [detector and] antenna is configured to detect a narrowcast radio frequency signal generated between a first conductive member and a second conductive member below the frame (Abe: Column 1, lines 15-67 provide for “guided to move along the track way (navigational data)”; Figures 2 (entire figure), element 14, figure 3 (entire figure) and column 3, lines 24-45 along with column 3, lines 45-55, column 3, lines-56-67 and column 4, lines 1-12 provide for current source and electromagnetic field (a narrowcast radio frequency detectable signal) between the first (figure 3, element 21) and second (figure 3, element 22) conductive members; Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors”); and
the receiving antenna being electrically coupled to a truck control system and the truck control system being configured to adjust steering of the material handling vehicle based upon data received from the antenna (Abe: Figure 4, elements 28, 29 and 31 provide for detectors (antennas implicit) and steering control (truck control system)—and corresponding steering based on data received from the detector).
Since Abe does not explicitly teach a transmitting antenna coupled to the base, the antenna extending downward from the base [and] the transmitting antenna being electrically coupled to a truck control system, Duprat in a similar field of endeavor teaches shielded cable and a transmitting antenna coupled to the base, the antenna extending downward from the base [and] the transmitting antenna being electrically coupled to a truck control system (Duprat: Paragraphs 0008, 0031, 0042, 0043 and claim 2 provide for electrically insulated cable [connectors]; Paragraph 0053 provides for a ground level device (Figure 4, element 50i); Abstract provides for electric vehicle and on board antenna (transceiver); Paragraph 0023 provides for a on board computer (truck control system)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat such that, the modified system & method of Abe and Duprat teaches shielded cable and a transmitting antenna coupled to the base, the antenna extending downward from the base and the transmitting antenna being electrically coupled to a truck control system. One would have been motivated to make such a combination in order to enable communication and ensure electrical isolation—as well as maintain compliance with current trends and industrial practice (Duprat: Abstract and paragraph 0043 provides for electrical isolation).
(Cooper: Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Vehicle Guidance Mechanism of Cooper such that, the modified system & method of Abe, Duprat and Cooper teaches an optical detector coupled to the base and extending downward from the base, the optical detector being electrically coupled to a truck control system, the truck control system being configured to adjust steering of the material handling vehicle based upon data received from the optical detector. One would have been motivated to make such a combination in order to improve and enable control, communication and signaling of the vehicle as well as maintain compliance with current trends and industrial practice for vehicle controls (Cooper: Column 1, lines 5-10  provide for guide line tracking).
	Regarding claim 18, the rejection of claim 13 is incorporate. Since Abe in view of Duprat does not explicitly teach the method of claim 13, wherein the method further comprises optically detecting a position of the material handling vehicle relative to the loop using an optical detector, Cooper teaches optically detecting a position of the material handling vehicle relative to the loop using an optical detector (Cooper: Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Vehicle Guidance Mechanism of Cooper such that, the modified system & method of Abe, Duprat and Cooper teaches optically detecting a position of the material handling vehicle relative to the loop using an optical detector. One would have been motivated to make such a combination in order to improve and enable control, communication and signaling of the vehicle as well as maintain compliance with current trends and industrial practice for vehicle controls (Cooper: Column 1, lines 5-10  provide for guide line tracking).
	Regarding claim 19, the rejection of claims 13 and 18 are incorporate. Cooper teaches: 
The method of claim 18, wherein the optical detector extends downward from a base of the material handling vehicle (Cooper: Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
	Regarding claim 20, the rejection of claims 13, 18 and 19 are incorporate. Cooper teaches: 
The method of claim 19, wherein the method further comprises transmitting the data obtained by the optical detector from the antenna to the loop to communicate the position of the material handling vehicle within the warehouse (Cooper: Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Patent 4520889; hereinafter Abe) in view of Duprat (US Patent Publication 2018/0304752; hereinafter Duprat) in view of Cooper et al (US Patent 3935922; hereinafter Cooper) in view of Kurs et al (US Patent Publication 20120119575; hereinafter Kurs). 
Regarding claim 21, the rejection of claims 13 and 18 are incorporate. Cooper teaches: 
The method of claim 18, where the step of optically detecting a position of the material handling vehicle relative to the loop using the optical detector is performed by optically detecting a relative position between the material handling vehicle (Cooper: Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
Since Abe in view of Duprat in view of Cooper does not explicitly teach a visible stripe extending between the first conductive member and the second conductive member, Kurs teaches a visible stripe extending between the first conductive member and the second conductive member (Kurs: Figure 22, element 2204 provides for a visible stripe between the first and second conductor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Vehicle Guidance Mechanism of Cooper with the Wireless Energy Transfer System & Method of Kurs such that, the modified system & method of Abe, Duprat, Cooper and Kurs teaches a visible stripe extending between the first conductive member and the second conductive member. One would have been motivated to make such a combination in order to enable communication, control and signaling as well as maintain compliance with current trends and industrial practice (Kurs: Paragraph 0032-0033 provides for taking advantage of near-field energy transfer).
Regarding claim 22, the rejection of claims 13, 18 and 21 are incorporate. Abe teaches:
The method of claim 21, wherein the method further comprises communicating to a truck control system (TCS) on the material handling vehicle to adjust an orientation of the material handling vehicle relative to the loop based upon the detected relative position between the (Abe: Figure 4, elements 28, 29 and 31 provide for detectors (antennas implicit) and steering control (truck control system)—and corresponding steering based on data received from the detector); Cooper: Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Patent 4520889; hereinafter Abe) in view of Duprat (US Patent Publication 2018/0304752; hereinafter Duprat) in view of Cooper et al (US Patent 3935922; hereinafter Cooper) in view of Nix (US Patent Publication 20180339703; hereinafter Nix). 
Regarding claim 25, the rejection of claim 24 is incorporate.
Since Abe in view of Duprat in view of Cooper does not explicitly teach the material handling vehicle of claim 24, further comprising a video camera coupled to the material handling vehicle, the video camera having a field of view extending outwardly from the body of the material handling vehicle, Nix teaches a video camera coupled to the material handling vehicle, the video camera having a field of view extending outwardly from the body of the material handling vehicle (Nix: Figure 2, elements 150 and paragraph 0036 provide for visible markings and a visible path for vehicles to follow; Figure 2, element 203 and 205 and paragraph 0039 provide for camera; Figure 3, elements 301 and 306 along with paragraph 0046 provides for a vehicle processing module (truck control system)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Guidance System & Method of Abe with the Ground Power Supply System & Method of Duprat with the Vehicle Guidance Mechanism of Cooper with the Vehicle Control System & Method of Nix such that, the modified system & method of Abe, Duprat, Cooper and Nix teaches a video camera coupled to the material handling vehicle, the video camera having a field of view extending outwardly from the body of the material handling vehicle. One would have been motivated to make such a (Nix: Paragraph 0001-0003).
	Regarding claim 26, the rejection of claims 24 and 25 are incorporate. Nix teaches:
The material handling vehicle of claim 25, wherein the video camera is placed in electrical communication with the receiving and transmitting antenna (Nix: Figure 2, elements 150 and paragraph 0036 provide for visible markings and a visible path for vehicles to follow; Figure 2, element 203 and 205 and paragraph 0039 provide for camera; Figure 3, elements 301 and 306 along with paragraph 0046 provides for a vehicle processing module (truck control system)—wherein the electrical connection between the camera to the processor implicitly denotes an electrical connection between the antenna and the processor and hence a communication between the antenna module and the cameras).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/Tischi Balachandra/Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662